UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-ADAHI,                             :
                                               :
                       Petitioner,             :
                                               :
               v.                              :       Civil Action No. 05-280 (GK)
                                               :
BARACK H. OBAMA, et al.,                       :
                                               :
                       Respondents.            :

                                              ORDER

       Petitioner has filed a Request to Hold Final Action in Abeyance Pending Ruling on Petition

for Certiorari. The Government has filed an Opposition, which is totally persuasive. It is correct that

“No principle of law is better established than the rule that a District Court is bound ‘by the decree

[of the Court of Appeals] . . . and must carry it into execution, according to the mandate.’” Consarc

v. United States Treasury Department, Office of Foreign Assets Control, 71 F.3d 909, 915 (D.C. Cir.

1995), quoting Mays v. Burgess, 152 F.2d 123, 124 (D.C. Cir. 1945). There is no question that the

Court of Appeals’ Mandate, issued on September 2, 2010, directed this Court “to deny appellant’s

petition for writ of habeas corpus . . .” [Dkt. No. 577].

       WHEREFORE, it is this 21st day of October, 2010, hereby

       ORDERED, that Petitioner’s Request to Hold Final Action in Abeyance Pending a Ruling

on Petition for Certiorari is denied.


                                                /s/
                                               Gladys Kessler
                                               United States District Judge

Copies via ECF to all counsel of record